In a certiorari proceeding to review the determination of the police commissioners of the Port Washington police district, removing the petitioner as a police officer, determination unanimously confirmed and certiorari proceeding dismissed, without costs. In our opinion, the petitioner, by his failure to claim, prior to or upon the hearing before the commissioners, his now asserted veteran status as an honorably discharged sailor who served in the World war (Civil Service Law, § 22), thereby waived that status, was not entitled to the benefits thereof (Id.) and was removable from his position at the pleasure of the commissioners. Furthermore, if we assume that the petitioner had such status and was entitled to the benefits thereof, his removal followed a hearing before the commissioners upon due notice upon stated charges, within the purview of section 22 of the Civil Service Law, and the evidence was sufficient to warrant his removal. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.